      Case 4:21-cv-02698 Document 38 Filed on 09/10/21 in TXSD Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

CLINGMAN & HANGER MANAGE-                         §
MENT ASSOCIATES, LLC, as Trustee of               §
the Furie Litigation Trust,                       §
                            Plaintiff,            §        CIVIL ACTION NO. 4:21-cv-02698
                                                  §
v.                                                §
                                                  §
KAY RIECK, ET AL,                                 §            JURY TRIAL DEMANDED
                                Defendants.       §

     PLAINTIFF CLINGMAN & HANGER MANAGEMENT ASSOCIATES, LLC’s
                  CERTIFICATE OF INTERESTED PARTIES

       Under FED. R. CIV. P. 7.1 and the Court’s Order for Conference and Disclosure of

Interested Parties dated August 26, 2021, Plaintiff Clingman & Hanger Management Associates,

LLC (“Plaintiff”) submits this certificate of interested parties and counsel of record.

       Plaintiff discloses that the following persons, associations of persons, firms, partnerships,

corporations, affiliates, parent corporations or other entities are or may be financially interested

in the outcome of this lawsuit (publicly traded entities are underlined), represented by the listed

counsel:

       A.      Plaintiff

       1.      Clingman & Hanger Management Associates LLC;

            a. Robert M. Corn, counsel for Plaintiff;

            b. Bijan Amini, Avery Samet and Michael Igyarto of Amini LLC, counsel for

               Plaintiff;

            c. Members: Ed Clingman, Teresa Hanger.

       B.      Defendants

       2.      Kay Rieck;
Case 4:21-cv-02698 Document 38 Filed on 09/10/21 in TXSD Page 2 of 5




       a. Leonard H. Simon and William P. Haddock of Pendergraft & Simon, LLP,

          counsel for Defendant Rieck.

 3.       Lars Degenhardt;

       a. Defendant Degenhardt has no known counsel in this action.

 4.       Theodor van Stephoudt;

       a. Barrett H. Reasoner and Ayesha Najam of Gibbs & Brunns, LLP, counsel for

          Defendant van Stephoudt.

 5.       Reed Smith LLP;

       a. Collin J. Cox, Bennett Rawicki and Kevin Rosen of Gibson, Dunn & Crutcher

          LLP, counsel for Defendant Reed Smith LLP.

 6.       David Hryck;

       a. Barrett H. Reasoner and Ayesha Najam of Gibbs & Brunns, LLP, counsel for

          Defendant Hryck.

 7.       Thomas E. Hord;

       a. J. Marcus Hill of Hill & Hill, P.C., counsel for Defendant Hord.

 8.       Michael Anthony (Tony) Nunes;

       a. Murray Fogler of Fogler Brar O’Neil Gray LLP, counsel for Defendant Nunes.

 9.       Stone Pigman Walther Wittmann LLC;

       a. George Kryder of Vinson & Elkins LLP, counsel for Defendant Stone Pigman

          Walther Wittmann LLC;

 10.      David W. Elder;

       a. Kendall Kelly Hayden and Julia G. Simonet of Cozen O’Connor PC, counsel for

          Defendant Elder.




                                           2
      Case 4:21-cv-02698 Document 38 Filed on 09/10/21 in TXSD Page 3 of 5




       11.      Bruce Ganer;

             a. Tim Rothberg of Peckar & Abramson, PC, counsel for Defendant Ganer.

       12.      Sierra Pine Resources International, Inc.;

             a. Tim Rothberg of Peckar & Abramson, PC, counsel for Defendant Sierra Pine

                Resources International, Inc.;

             b. Sierra Pine Resources International, Inc. is wholly owned by Defendant Ganer.

       13.      Helena Energy LLC;

             a. Leonard H. Simon and William P. Haddock of Pendergraft & Simon, LLP,

                counsel for Defendant Helena Energy LLC;

             b. Helena Energy LLC is a wholly owned subsidiary of non-party Alecto Ltd;

             c. Non-party Alecto Ltd. is wholly owned by Defendant Rieck.


                                                     Respectfully submitted,

                                                            /s/ Robert M. Corn
                                                          Robert M. Corn
                                                          Southern District Bar No. 2064
                                                          State Bar of Texas No. 04828600
                                                     3131 Eastside St., Suite 440
                                                     Houston, Texas 77098-1947
                                                     Telephone: 713-229-0055
                                                     Facsimile: 713-229-0057
                                                     Email: rcorn@corn-law.com

OF COUNSEL:                                          ATTORNEY FOR PLAINTIFF CLINGMAN
AMINI, LLC                                           & HANGER MANAGEMENT ASSOCI-
Bijan Amini                                          ATES, LLC
Avery Samet
Amini LLC
131 West 35th Street, 12th Floor
New York, New York 10001
Telephone: (212)490-4700
asamet@aminillc.com




                                                 3
     Case 4:21-cv-02698 Document 38 Filed on 09/10/21 in TXSD Page 4 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2021, a true and correct copy of the above and
foregoing was served in compliance with the Federal Rules of Civil Procedure upon the
following:

Via S.D. Tex. CM/ECF or Email   Via S.D. Tex. CM/ECF or Email
J. Marcus “Marc” Hill           Leonard H. Simon
marc@hillpclaw.com              William P. Haddock
Hill & Hill, P.C.               WHaddock@pendergraftsimon.com
1770 St. James Place, Suite 115 Pendergraft & Simon, LLP
Houston, Texas 77056            2777 Allen Parkway, Suite 800
ATTORNEY FOR DEFENDANT THOMAS Houston, Texas 77019
E. HORD                         ATTORNEY FOR DEFENDANTS HELENA
                                ENERGY LLC AND KAY RIECK

Via S.D. Tex. CM/ECF or Email                    Via S.D. Tex. CM/ECF or Email
Barrett H. Reasoner                              Murray Fogler
BReasoner@gibbsbruns.com                         mfogler@foglerbrar.com
Ayesha Najam                                     Fogler Brar O’Neil Gray LLP
anajam@gibbsbruns.com                            2 Houston Center
Gibbs & Bruns LLP                                909 Fannin St, Suite 1640
1100 Louisiana, Suite 5300                       Houston, Texas 77010
Houston, Texas 77002                             ATTORNEY FOR DEFENDANT MICHAEL
ATTORNEY            FOR    DEFENDANTS            ANTHONY (TONY) NUNES
THEODOR VAN STEPHOUDT AND
DAVID HRYCK

Via S.D. Tex. CM/ECF or Email   Via S.D. Tex. CM/ECF or Email
Kendall Kelly Hayden            Timothy Rothberg
khayden@cozen.com               TRothberg@pecklaw.com
Cozen O’Connor                  Peckar & Abramson, P.C.
1717 Main Street, Suite 3100    3050 Post Oak Blvd., Suite 500
Dallas, Texas 75201             Houston, Texas 77056
ATTORNEY FOR DEFENDANT DAVID W. ATTORNEY FOR DEFENDANTS BRUCE
ELDER                           GANER AND SIERRA PINE RESOURCES
                                INTERNATIONAL, INC.




                                             4
     Case 4:21-cv-02698 Document 38 Filed on 09/10/21 in TXSD Page 5 of 5




Via S.D. Tex. CM/ECF or Email             Via S.D. Tex. CM/ECF or Email
Collin J. Cox                             George M. Kryder
CCox@gibsondunn.com                       gkryder@velaw.com
Gibson, Dunn & Crutcher LLP               Matthew W. Moran
811 Main Street, Suite 3000               Jordan W. Leu
Houston, Texas 77002                      Vinson & Elkins LLP
                                          2001 Ross Avenue, Suite 3900
Bennett Rawicki                           Dallas, Texas 75201
brawicki@gibsondunn.com
Gibson, Dunn & Crutcher LLP               Patrick W. Mizell
2001 Ross Avenue, Suite 2100              pmizell@velaw.com
Dallas, Texas 75201                       Vinson & Elkins LLP
                                          1001 Fannin Street, Suite 2500
Kevin Rosen                               Houston, Texas 77002-6760
krosen@gibsondunn.com                     ATTORNEYS FOR DEFENDANT STONE
Gibson, Dunn & Crutcher LLP               PIGMAN WALTHER WITTMANN LLC
333 South Grand Avenue
Los Angeles, California 90071
ATTORNEYS FOR DEFENDANT REED
SMITH LLP

                                            /s/ Robert M. Corn
                                            Robert M. Corn




                                      5
